Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
   SPECIFICATION OBJECTION
Again, insertion of “, now U.S. Pat. 10,647,096,” before “which is a national stage ---” in line 2 of CROSS-REFERENCE TO RELATED APPLICATIONS filed on Jan. 16, 2020 would be needed for update. Submission of a whole paragraph would be needed.
Applicant failed to address the above objection.

Although Syn. Ex. 6 of table 1 teaches a ratio of MA:nBA being 100/0 recited in claim 17, the disclosure does not teach such ratio.  Applicant’s pointed [0031] teaches a ratio of 80/20 while [0032] further teaches a ratio of 90/10.  Thus, amendment to the specification to add the ratio of MA:nBA being 100/0 would be needed since the limitation of the original claim 17 would be a part of the disclosure and thus such amendment would not be a new matter.   

				    REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US 2005/0182182 A1).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts unexpected results by pointing to the instant examples and comparative examples in table 3, specifically points to comparative examples 1, 3 and 4 utilizing nBA without MA.  Applicant states that the Morishita et al teach MMA-nBA-MMA as “more desirable” structure in [0052] in which poly(methyl methacrylate)-b-poly(n-butyl acrylate)-b-poly(methyl acrylate) falling within scope of the claimed acrylic block copolymer is further taught.  The examiner has stated that utilization of the methyl acrylate or a combination of the methyl acrylate and the n-butyl acrylate would be at least obvious (see [0035]) as well as a change in concentration would be obvious.  Thus, for example, acrylic block copolymer of Morishita et al would encompass MMA-MA, MMA-MA-MMA, MMA-EA-MMA, MMA-EA, MMA-nPA-MMA and MMA-nPA and applicant failed to show the criticality of the claimed MMA-MA and/or MMA-MA-MMA over MMA-EA-MMA, MMA-EA, MMA-nPA-MMA and/or MMA-nPA.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.
It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955)
The applicant’s pointed table 3 shows various results of utilizing the claimed acrylic block copolymer composition on a PVC substrate and the PVC substrate would be an intended use or a combination of the claimed acrylic block copolymers and the PVC substrate since claims 20-22 and 25 recite “is suitable for” and the PVC substrate which would not be a part of the claimed acrylic block copolymer composition.  Thus, such showing would have little probative value. 
Also, the instant table 2 shows various results of the acrylic block copolymer composition adhered to a layer of ethylene/vinyl acetate copolymer comprising plasticizers, and again, the layer of ethylene/vinyl acetate copolymer comprising plasticizers would be an intended use or a combination of the claimed acrylic block copolymers and the layer of ethylene/vinyl acetate copolymer comprising plasticizers which would not be a part of the claimed acrylic block copolymer composition.  
The tables 2 and 3 are directed to laminates with particular substrates which would not be the claimed invention.  Although the instant claims recite “acrylic block copolymer composition”, the only limitation of the claims would be the acrylic block copolymer.  What would be unexpected results/properties of the claimed acrylic block copolymer per se over block copolymers of Morishita et al?
Further, note that Morishita et al teach various substrates including paper, paper board, cellophane, resin (which would include any resin substrate/layer including thermosetting resins without the plasticizers, cloth, wood and metal in [0059].  What 
Even assuming somehow the tables 2 and 3 would have probative value (although the examiner does not think so as discussed above), Morishita et al teach the adhesion on a stainless steel and a polyethylene sheet in [0091] and thus applicant’s choice of the particular substrates for the comparison would have little probative value and see the following case laws.
The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
In other words, properties of the claimed acrylic block copolymer composition on the stainless steel and polyethylene sheet have not been shown.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-14 of U.S. Patent No. 9,969,911. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent teaches a composition comprising a block copolymer comprising a block A of methacrylic acid ester units and a block B comprising methyl methacrylate and an acrylic ester in a ratio of 90/10 to 25 /75 and the acrylic ester is further taught as n-butyl acrylate in claims 6 and 14. The composition comprising the block copolymer of the patent would be expected to have the recited properties of claims 20-30, and the recited amount of claims 18 and 19 would been an obvious modification to one skilled in the art before the effective filing date of invention since when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.
It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Applicant asserts the unexpected results would overcome the rejection, but the unexpected results based on the tables 2 and 3 are directed to laminates with particular substrates which would not be the claimed invention as discussed above for  acrylic block copolymers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/July 9, 2021                                                  /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762